Title: To Thomas Jefferson from John Taggert, 16 November 1805
From: Taggert, John
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Philada. Novr. 16th. 1805
                  
                  Your Esteemed favor of the 9th. Inst. I have recd and according to your Instructions have shipped the Articles wrote for on board the Schooner Jane Captn. Pearson, he proposes to sail from here on Tuesday next a Bill you will find enclosed—I shall think myself Honored in complying with any Orders you may please to send me—
                  Your Obt. Servt
                  
                     John Taggert 
                     
                  
               